EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frank Eisenschenk on 2 June 2021.


The application has been amended as follows:
In claim 21, line 12, [targeting agent] was deleted and -- antibody -- was inserted after “PD-1/PD-L1”.

In claim 31, line 2, [agent] was deleted and -- antibody -- was inserted after “PD-1/PD-L1”.

Claim 36 has been canceled



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


	/MARK HALVORSON/           Primary Examiner, Art Unit 1642